Exhibit 10.3

 

 

 

GUARANTY AGREEMENT

between

MICROGY GRAND ISLAND, LLC

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee

Dated as of June 1, 2008

 

 

 



--------------------------------------------------------------------------------

THIS GUARANTY AGREEMENT made and entered into as of June 1, 2008 (this
“Guaranty”), by and between MICROGY GRAND ISLAND, LLC, a limited liability
company duly organized and existing under the laws of the State of Nebraska
(“Guarantor”), to WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, with an office located at Philadelphia, Pennsylvania, as trustee
(“Trustee”), together with any successor trustee, at the time serving as trustee
under the Trust Indenture dated as of June 1, 2008 between The City of Grand
Island, Nebraska, and Trustee.

W I T N E S S E T H :

WHEREAS, The City of Grand Island, Nebraska (“Issuer”), a political subdivision
duly organized and existing under the laws of the State of Nebraska (the
“State”), intends to issue its Solid Waste Disposal Facilities Revenue Bonds
(Microgy Grand Island, LLC Project) Series 2008, in an aggregate principal
amount of $7,000,000 (the “Bonds”); and

WHEREAS, the Bonds are to be issued under and pursuant to a Trust Indenture
dated as of this date by and between Issuer and Trustee (the “Indenture”); and

WHEREAS, Issuer and Guarantor have entered into a Lease Agreement dated as of
this date (the “Agreement”) pursuant to which the proceeds derived from the
issuance of the Bonds are to be provided to Guarantor for the payment of the
costs of the acquisition, construction, improving and equipping of certain
industrial solid waste disposal facilities described in the Agreement (the
“Project”) being leased by Guarantor from Issuer; and

WHEREAS, Guarantor is desirous that Issuer issue the Bonds and apply the
proceeds as aforesaid and is willing to enter into this Guaranty in order to
enhance the marketability of the Bonds and thereby achieve interest cost and
other savings and as an inducement to the purchase of the Bonds by all who shall
at any time become holders of the Bonds;

NOW, THEREFORE, in consideration of the premises and in order to enhance the
marketability of the Bonds and thereby achieve cost savings to Guarantor and as
an inducement to the purchase of the Bonds by all who shall at any time become
holders of the Bonds, Guarantor does hereby, subject to the terms hereof,
covenant and agree with Trustee as follows:

ARTICLE I

REPRESENTATIONS AND WARRANTIES OF GUARANTOR

Guarantor hereby represents and warrants that:

(a) it is a limited liability company duly incorporated and in good standing
under the laws of the State;

(b) it is not in violation of any provision of its Articles of Organization, its
bylaws or its Operating Agreement;

(c) it is not in violation of any law in any manner affecting the validity or
enforceability of this Guaranty or its financial ability to perform hereunder;



--------------------------------------------------------------------------------

(d) it has power to enter into this Guaranty, has duly authorized the execution
and delivery of this Guaranty by proper corporate action and neither this
Guaranty nor the agreements herein contained contravene or constitute a default
under any agreement, instrument or indenture or any provision of its Articles of
Organization, its bylaws, its Operating Agreement or any other agreement or
requirement of law; and

(e) the assumption of its obligations hereunder will result in a direct
financial benefit to Guarantor.

ARTICLE II

COVENANTS AND AGREEMENTS

Section 2.01. Guarantor hereby unconditionally guarantees to Trustee for the
benefit of the holders from time to time of the Bonds the full and prompt
payment of (a) the principal of and premium, if any, on any Bond when and as the
same shall become due, whether at the stated maturity thereof, by acceleration,
call for redemption or otherwise, and (b) any interest on any Bond when and as
the same shall become due. In each and every case, Guarantor agrees, in the
event of the failure of Issuer to make such payments of principal, premium, if
any, or interest, to make such payments to Trustee. All payments by Guarantor
shall be paid in lawful money of the United States of America. Each and every
default in payment of the principal of and premium, if any, or interest on any
Bond shall give rise to a separate cause of action hereunder, and separate suits
may be brought hereunder as each cause of action arises.

Section 2.02. The obligations of Guarantor under this Guaranty shall be absolute
and unconditional and shall remain in full force and effect until the entire
principal of and premium, if any, and interest on the Bonds shall have been paid
or provided for, and such payment shall not be affected, modified or impaired
upon the happening from time to time of any event, including, without
limitation, any of the following whether or not with notice to, or the consent
of, Guarantor:

(a) the compromise, settlement, release or termination of any or all of the
obligations, covenants or agreements of Issuer under the Indenture;

(b) the failure to give notice to Guarantor of the occurrence of an event of
default under the terms and provisions of the Indenture or the Agreement;

(c) the assignment or mortgaging or the purported assignment or mortgaging of
all or any part of the interest of Issuer in the Project or any failure of title
with respect to Issuer’s interest in the Project;

(d) the waiver of the payment, performance or observance by Issuer or Guarantor
of any of the obligations, covenants or agreements of them contained in the
Indenture, the Agreement or this Guaranty;

(e) the extension of the time for payment of any principal of or premium, if
any, or interest on any Bond or under this Guaranty or of the time for
performance of any other obligations, covenants or agreements under or arising
out of the Indenture, the Agreement or this Guaranty or the extension or the
renewal of any of them;

 

2



--------------------------------------------------------------------------------

(f) the modification or amendment (whether material or otherwise) of any
obligation, covenant or agreement set forth in the Indenture or the Agreement;

(g) the taking or the omission of any of the actions referred to in the
Indenture or the Agreement and any actions under this Guaranty;

(h) any failure, omission, delay or lack on the part of Issuer or Trustee to
enforce, assert or exercise any right, power or remedy conferred on Issuer or
Trustee in this Guaranty, the Agreement or the Indenture, or any other act or
acts on the part of Issuer, Trustee or any of the holders from time to time of
the Bonds;

(i) the voluntary or involuntary liquidation, dissolution, sale or other
disposition of all or substantially all the assets, marshalling of assets and
liabilities, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition with creditors or
readjustment of, or other similar proceedings affecting Guarantor or Issuer or
any of the assets of them, or any allegation or contest of the validity of this
Guaranty or the Agreement in any such proceeding;

(j) to the extent permitted by law, the release or discharge of Guarantor from
the performance or observance of any obligation, covenant or agreement contained
in this Guaranty by operation of law; or

(k) the default or failure of Guarantor fully to perform any of its obligations
set forth in this Guaranty;

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
paragraph that the obligation of Guarantor shall be absolute and unconditional
to the extent herein specified and shall not be discharged, impaired or varied
except by the payment of the principal of and premium, if any, and interest on
the Bonds in accordance with the terms of the Indenture in case of prepayment,
and then only to the extent of such payments. Without limiting any of the other
terms or provisions hereof, it is understood and agreed that, in order to hold
Guarantor liable hereunder, there shall be no obligation on the part of Trustee
or any holder of any Bond to resort in any manner or form for payment to Issuer
or to any other person, firm or corporation, their properties or estates.

Notwithstanding the foregoing, nothing in this Guaranty shall be construed as a
waiver by Guarantor of any right to enforce the obligations of Trustee or Issuer
arising under this Guaranty, the Agreement, the Indenture or any other agreement
relating thereto.

Section 2.03. No setoff, counterclaim, reduction or diminution of an obligation,
or any defense of any kind or nature, which Guarantor has or may come to have
against Issuer or Trustee shall be available hereunder to Guarantor against
Issuer or Trustee; provided, however, Guarantor shall not be required to make
duplicate payments with respect to the principal of and premium, if any, or
interest on any Bond by reason of Trustee having made payments of amounts
deposited therefor in the Bond Fund to persons not entitled to receive the same.

 

3



--------------------------------------------------------------------------------

Section 2.04. In the event of a default in the payment of principal of or
premium, if any, or interest on any Bond when and as the same shall become due,
whether at the stated maturity thereof, by acceleration, call for redemption or
otherwise, or in the event of a default in the payment of any interest on any
Bond when and as the same shall become due, Trustee may, and if requested so to
do by the holders of not less than a majority in aggregate principal amount of
the Bonds then outstanding, and upon indemnification as hereinafter provided,
shall, be obligated to proceed hereunder, and Trustee, in its sole discretion,
shall have the right to proceed first and directly against Guarantor under this
Guaranty without proceeding against any other person or exhausting any other
remedies which it may have and without resorting to any other security held by
Issuer or Trustee.

Before taking any action hereunder, Trustee may require that a satisfactory
indemnity bond be furnished by the holders of the Bonds for the reimbursement of
all expenses and to protect against all liability except liability which is
adjudicated to have resulted from its negligence or willful default by reason of
any action so taken.

Section 2.05. Guarantor hereby expressly waives notice from Trustee or the
holders from time to time of any of the Bonds of their acceptance and reliance
on this Guaranty. Guarantor agrees to pay all costs, expenses and fees,
including all reasonable external attorneys’ fees, which may be incurred by
Trustee in enforcing or attempting to enforce this Guaranty following any
default on the part of Guarantor hereunder, whether the same shall be enforced
by suit or otherwise. The Trustee shall be entitled to the benefits of Article X
of the Indenture in the exercise of its rights and duties hereunder.

Section 2.06. Guarantor agrees that during the Lease Term, as that term is
defined in the Agreement, it will maintain its corporate existence, will
continue to be a limited liability company in good standing and qualified to do
business under the laws of the State, will not dissolve or otherwise dispose of
all or substantially all of its assets and will not consolidate with or merge
into another legal entity or permit one or more other legal entities to
consolidate with or merge into it, provided that Guarantor may, without
violating the agreement contained in this Section, consolidate with or merge
into another legal entity, or permit one or more legal entities to consolidate
with or merge into it, or sell or otherwise transfer to another such legal
entity all or substantially all of its assets as an entirety and thereafter
dissolve, provided that (a) the surviving, resulting or transferee legal entity,
as the case may be, shall be a legal entity organized and existing under the
laws of one of the states of the United States of America, shall be qualified to
do business in the same states as Guarantor and shall assume in writing all of
the obligations of Guarantor under this Guaranty, in which event Issuer shall
release in writing, concurrently with and contingent upon such assumption,
Guarantor from all liability hereunder; (b) such sale, merger, consolidation or
transfer will not adversely affect the tax-exempt status of the interest on the
Bonds and (c) prior to such sale, merger, consolidation or transfer, Trustee
shall be furnished a certificate from the chief financial officer of Guarantor
or his deputy stating that, in the opinion of such officer, none of the
covenants contained in this Guaranty will be violated as a result of such sale,
merger, consolidation or transfer.

 

4



--------------------------------------------------------------------------------

Section 2.07. This Guaranty is entered into by Guarantor for the benefit of
Trustee and the holders from time to time of the Bonds and any successor trustee
or trustees under the Indenture, all of whom shall be entitled to enforce
performance and observance of this Guaranty to the same extent as if they were
parties signatory hereto. The holders of a majority in aggregate principal
amount of the Bonds then outstanding shall have the right, at any time, by an
instrument or instruments in writing executed and delivered to Trustee, to
direct the method and place of conducting all proceedings to be taken in
connection with the enforcement of the terms and conditions of this Guaranty,
provided that such direction shall not be otherwise than in accordance with the
provisions of law and of this Guaranty.

Section 2.08. This Guaranty shall be released automatically upon satisfaction
and discharge or defeasance of the Bonds pursuant to the Indenture, and Trustee
shall execute any documents reasonably required in order to evidence the release
of Guarantor from its obligations under this Guaranty in such event.

ARTICLE III

NOTICE AND SERVICE OF PROCESS, PLEADINGS

AND OTHER PAPERS

Guarantor covenants that it is and will remain subject to service of process in
the State so long as any of the Bonds are outstanding. If for any reason
Guarantor should not remain so qualified, Guarantor hereby designates and
appoints, without power of revocation, the Secretary of State of the State as
the agent of Guarantor upon whom may be served all process, pleadings, notices
or other papers which may be served upon Guarantor as a result of any of its
obligations under this Guaranty.

ARTICLE IV

MISCELLANEOUS

Section 4.01. No remedy herein conferred upon or reserved to Trustee is intended
to be exclusive of any other available remedy or remedies, but each and every
such remedy shall be cumulative and shall be in addition to every other remedy
given under this Guaranty or now or hereafter existing at law or in equity. No
delay or omission to exercise any right or power accruing upon any default,
omission or failure of performance hereunder shall impair any such right or
power or shall be construed to be a waiver thereof, but any such right and power
may be exercised from time to time and as often as may be deemed expedient. In
order to entitle Trustee to exercise any remedy reserved to it in this Guaranty,
it shall not be necessary to give any notice, other than such notice as may be
herein expressly required. In the event any provision contained in this Guaranty
should be breached by Guarantor and thereafter duly waived by Trustee, such
waiver shall be limited to the particular breach so waived and shall not be
deemed to waive any other breach hereunder. No waiver, amendment, release or
modification of this Guaranty shall be established by conduct, custom or course
of dealing, but solely by an instrument in writing duly executed by Trustee.
Trustee shall not consent to any amendment or modification of this Guaranty
without distribution of its written approval and the written approval or consent
of the holders and owners of not less than a majority in aggregate principal
amount of the Bonds at the time outstanding given as herein provided. If at

 

5



--------------------------------------------------------------------------------

any time Guarantor shall request the consent of Trustee to any such proposed
amendment, change or modification of this Guaranty, Trustee shall, upon being
satisfactorily indemnified with respect to expenses, cause notice of such
proposed amendment, change or modification to be distributed in the same manner
as provided by Section 15.02 of the Indenture with respect to supplemental
indentures. Such notice shall briefly set forth the nature of such proposed
amendment, change or modification and shall state that copies of the instrument
embodying the same are on file at the principal office of Trustee for inspection
by all holders of the Bonds.

Nothing contained herein shall permit or be construed as permitting any
amendment, change or modification of this Guaranty which would (a) reduce the
amount payable by Guarantor hereunder, (b) change the time for payment of the
amounts payable by Guarantor hereunder, (c) change the unconditional nature of
the Guaranty herein contained or (d) change the requirements for any future
amendment of this Guaranty.

Section 4.02. This Guaranty constitutes the entire agreement and supersedes all
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof and may be executed simultaneously in
several counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.

Section 4.03. The invalidity or unenforceability of any one or more phrases,
sentences, clauses or Sections in this Guaranty shall not affect the validity or
enforceability of the remaining portions of this Guaranty or any part thereof.

Section 4.04. This Guaranty shall be governed by and construed in accordance
with the laws of the State.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed in its
name by its duly authorized officers as of the date first above written.

 

MICROGY GRAND ISLAND, LLC By   /s/ Michael E. Thomas   Its Manager

 

Accepted as of the date first above written by: WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Trustee By   /s/ Marvin Kierstead   Authorized Officer

 

7



--------------------------------------------------------------------------------

STATE NEW YORK

   )    ) ss.

COUNTY OF WESTCHESTER

   )

The undersigned, a Notary Public, does hereby certify that Michael E. Thomas,
whose name as Manager of Microgy Grand Island, LLC is signed to the foregoing
Guaranty and who is known to me, acknowledged before me on this day under oath
that, being informed of the contents of the foregoing Guaranty, he/she, in
his/her corporate capacity, executed and delivered the same voluntarily and as
the act of said Company as of the day the same bears date.

Given under my hand and seal of office, this 23rd day of July, 2008.

 

/s/ Cordina A. Charvis Notary Public

My Commission expires: March 8, 2011

 

8